667 S.E.2d 461 (2008)
WAKE CARES, INC., Patrice Lee, individually and as guardian ad litem of her minor children, Ian Lee, Delaney Lee, Margaret Lee and Bailey Lee; Kathleen Brennan, individually and as guardian ad litem of her minor child, Elizabeth Brennan; Scott P. Haviland and Gihan I. El-Habbal, individually and as guardians ad litem of their children, Ahmed Haviland, Ayah Haviland and Iman Haviland; Michael John Stanton and Angela Marie Stanton, individually and as guardians ad litem of their children, Jacob Stanton, Alexis Stanton, Danielle Stanton, Dallas Stanton and Jordan *462 Stanton; and Kimberly Sinnott and John Nadasky, individually and as guardians ad litem of their children, Reid Nadasky, Sean Nadasky, and James Nadasky, on behalf of themselves and others similarly situated
v.
WAKE COUNTY BOARD OF EDUCATION and Lori Milberg, Horace J. Tart, Carol Parker, Rosa Gill, Susan Parry, Pattie Head, Eleanor Goettee, Ron Margiotta, and Beverley Clark, in their official capacity as members of the Wake County Board of Education.
No. 230PA08.
Supreme Court of North Carolina.
August 26, 2008.
Robert N. Hunter, Jr., Greensboro, for Wake Care, Inc., et al.
Ann Majestic, Raleigh, for Wake Co. BOE.
Prior report: ___ N.C.App. ___, 660 S.E.2d 217.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 20th day of May 2008 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the alternative petition filed on the 20th day of May 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the petition filed by Plaintiffs on the 21st day of May 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 26th day of August 2008."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
MARTIN, J., recused.